 

FILED

NOV 27 2019

AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations

 

 
 

 

UNITED STATES DISTRICT COURT
CLERK, U.S. DIST

SOUTHERN DISTRICT OF CALIFORNIA | soytHERN DISTRICT OF CALIFORNIA

DEPUTY

 

 

UNITED STATES OF AMERICA _ JUDGMENT IN AC
(For Revocation of Probation or Supervised Release)

Vv (For Offenses Committed On or After November 1, 1987)

ANTONIO PEREZ-TEJEDA (1)
Case Number: 3:14-CR-02992-CAB

Marcus S. Bourassa
' Defendant’s Attorney

 

REGISTRATION NO. 04461-408

4 -

THE DEFENDANT:

admitted guilt to violation of allegation(s) No. 1, 2, and 3,

C1 was found guilty in violation of allegation(s) No. | after denial of guilty.

 

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number Nature of Violation
1-3 Committed a federal, state or local offense

Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any

change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. ‘If ordered to pay restitution, the defendant shall notify the court and United States attorney of any

material change in the defendant’s economic circumstances.
Date of Impositi oN

/

XQ

HON. CATHY ANN BENCIVENGO
-UNITED STATES DISTRICT JUDGE

 

 
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

 

DEFENDANT: ANTONIO PEREZ-TEJEDA (1) . Judgment - Page 2 of 2
CASE NUMBER: . 3:14-CR-02992-CAB .

. IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:

Twelve (12) months, with six (6) months consecutive to and six (6) months concurrent with sentence imposed in
18CR5229-CAB.

0

Sentence imposed pursuant to Title 8 USC Section 1326(b). |
<< The.court makes the following recommendations to the Bureau of Prisons:

Designation to a facility in the Western Region preferably in Southern California to facilitate family
visitation.

O_ . The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
O at | AM. on |

 

 

CL] asnotified by the United States Marshal.

oO The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons: . |

O onor before
CO as notified by the United States Marshal.
O as notified by the Probation or Pretrial Services Office.

RETURN»

 

 

 

 

 

I have executed this judgment as follows:
Defendant delivered on’ i to
at _____, with a certified copy of this judgment.
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:14-CR-02992-CAB ©

 
